                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DONNA DEPNER,

                   Plaintiff,

      v.                                            Case No. 20-cv-401-pp

ANDREW SAUL,

                   Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MOTION FOR LEAVE
        TO PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s request to proceed without prepaying the filing fee does not

provide enough facts for the court to determine whether she can pay the fee.

Some of the plaintiff’s writing on the scanned image of the request is so light

that it is effectively unreadable, particularly at the bottom of the first page. In

addition, the plaintiff seems to indicate that she has some income, but the

court can’t read the amount and can’t tell whether the plaintiff listed the

source of the income. Dkt. No. 2 at 2. It looks like the plaintiff checked the box

indicating that she pays rent, but it does not appear that she wrote the amount


                                          1
of the rent. Id. In addition, there appear to be no other expenses listed, id. at 2-

3, how is the plaintiff paying for food, utilities, and other basic necessities? The

plaintiff indicates that she owns a GMC Jimmy, but there does not seem to be

a current value listed for that vehicle. Id. at 3. The court will ask the plaintiff to

file an amended request to proceed without prepaying the filing fee. The

amended request should clearly indicate the amount and source of the

plaintiff’s income, the amount of rent paid by the plaintiff, any other monthly

expenses the plaintiff pays (if she doesn’t pay any other expenses, she should

tell the court who does pay them), the approximate value of the plaintiff’s

vehicle, and any other information the plaintiff feels the court should have in

order to make its determination about whether she can proceed without

prepaying the filing fee. The plaintiff is represented by counsel, who should

assist her in filling out the amended request

      The court ORDERS that the plaintiff must file an amended request to

proceed without prepaying the filing fee by the end of the day on April 8,

2020. If the plaintiff does not provide a new request in time for the court to

receive it by the deadline, the court will deny her application to proceed

without prepaying the filing fee and will require her to pay the full $400 filing

fee by a date certain.

      Dated in Milwaukee, Wisconsin this 18th day of March, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          2
